Exhibit 99.1 NEWS COLUMBIA LABORATORIES REPORTS FOURTH QUARTER AND YEAR-END 2 Management will host Conference Call at 11:00 AM ET Today LIVINGSTON, NJ— March 5, 2009—Columbia Laboratories, Inc. (Nasdaq: CBRX) today announced results for the fourth quarter and fiscal year ended December 31, 2008. 2008 Highlights Net revenues increased 23% from 2007 to $36.3 million. Net revenues from CRINONE® and PROCHIEVE® (Progesterone Products), increased 18% from 2007 to $24.1 million. Improved net loss of $14.1 million ($0.27 per basic and diluted share) versus a net loss of $14.3 million ($0.23 per basic and diluted share) in 2007. Fourth Quarter Highlights Net revenues of $7.1 million. Net revenues from US sales of CRINONE® and PROCHIEVE® increased 11% from the fouth quarter of 2007. Net loss of $3.4 million ($0.06 per basic and diluted share) unchanged from a net loss of $3.4 million ($0.07 basic and diluted share) in the fourth quarter of 2007. Entered a collaborative agreement with the National Institutes of Health (NIH) for the PREGNANT (PROCHIEVE® Extending GestatioN A New Therapy) Study of PROCHIEVE® 8% to reduce the risk of preterm birth in women with a short cervix at mid-pregnancy. Anthony R. Campbell, a long time investor in Columbia, was elected to the Company's Board of Directors, bringing to seven the number of independent directors on Columbia's eight-person Board. “2008 was another landmark year for Columbia,” stated Robert S. Mills, Columbia’s president and chief executive officer.“We posted record revenues for the second consecutive year, with underlying growth in both of the primary areas of our business. We expect continued growth of our progesterone franchise in 2009 and beyond as we execute our strategy to build CRINONE® market share and develop PROCHIEVE® 8% to prevent preterm birth in women with a short cervix.We are pleased that the NIH elected to collaborate on the PREGNANT Study; NIH participation underscores the importance of Columbia’s research and, assuming positive data, should have a significant impact on physicians’ adoption of our product.We expect this study, which increased from 300 to 450 patients with the NIH collaboration, will be fully enrolled in late 2009; and we look forward to reporting study results next year.” Columbia Laboratories Reports Fourth Quarter and Year-End 2008 Financial Results Page2of 6 March 5, 2009 Fourth Quarter Financial Results Net revenues for the fourth quarter of 2008 were $7.1 million compared to $8.3 million for the fourth quarter of 2007.This 15% decrease was due to a 45% decrease in sales of CRINONE® to Merck Serono, Columbia’s foreign marketing partner for this product.This significant decrease for the quarter results from the timing of their orders (as discussed below sales to Merck Serono for the year were up 13%).This was partially offset by an 11% increase in sales of CRINONE® and PROCHIEVE® 8% in the US.As a result, net revenues from Progesterone Products were $5.2 million in the fourth quarter of 2008, a 20% decrease from net revenues from Progesterone Products of $6.5 million in the fourth quarter of Net revenues from Columbia’s Other Products (RepHresh®, Replens®, and STRIANT®) were $1.9 million in the fourth quarters of both 2008 and 2007.A 39% increase in net revenues from RepHresh® and Replens® from Lil’ Drug Store Products, Inc. (LDS) was offset by the absence of royalty revenues from Ardana for STRIANT® in Europe in the fourth quarter of 2008.Ardana royalty revenues were $0.2 million in the prior year period.Ardana filed for bankruptcy in June 2008 and Columbia has terminated their STRIANT® license in Europe.US STRIANT® revenues were unchanged from 2007 levels. Gross profit as a percentage of net sales was 69% versus 71% in the fourth quarter of Total operating expenses decreased 15% to $7.3 million in the fourth quarter of 2008 from $8.5 million in the prior year period. · Selling and distribution expenses decreased 9% to $2.9 million in the fourth quarter of 2008 from $3.2 million in the fourth quarter of 2007 as a result of lower marketing expenses. · General and administration costs were $2.0 million in the fourth quarters of both 2008 and 2007. · Research and development costs decreased 40% to $1.2 million in the fourth quarter of 2008 from $2.0 million in the fourth quarter of 2007.The higher 2007 expense included costs for the clinical trial of lidocaine for dysmenorrhea, which concluded in the third quarter of 2008. · The Company amortized $1.3 million in the fourth quarters of both 2008 and 2007 for the US rights to CRINONE®. · Other income and expense for 2008 netted $1.9 million versus $1.7 million in 2007.The increase was primarily due to lower interest income, which is a function of lower interest rates and lower invested balances. · State income taxes represent the sale of New Jersey net operating losses.In 2008, the sale generated $0.9 million in proceeds versus $0.8 million in 2007. As a result, the Company reported a net loss of $3.5 million, or $0.06 per basic and diluted share, for the fourth quarter of 2008, as compared to a net loss of $3.4 million, or $0.07 per basic and diluted share, for the fourth quarter of Full Year Financial Results Net revenues for the year ended December 31, 2008, were $36.3 million, an increase of 23% compared to net revenues of $29.6 million for the year ended December 31, Columbia Laboratories Reports Fourth Quarter and Year-End 2008 Financial Results Page3of 6 March 5, 2009 Net revenues from Progesterone Products increased 18% to $24.1 million from $20.5 million in 2007.US sales of CRINONE® and
